In the

     United States Court of Appeals
                  For the Seventh Circuit
                     ____________________ 
 
No. 16‐4197 
PRIME CHOICE SERVICES, INC., 
                                                 Plaintiff‐Appellant, 

                                 v. 

SCHNEIDER LOGISTICS TRANSLOADING AND DISTRIBUTION, INC., 
                                     Defendant‐Appellee. 
                     ____________________ 

          Appeal from the United States District Court for the 
                     Eastern District of Wisconsin. 
     No. 2:13‐cv‐01435‐WCG — William C. Griesbach, Chief Judge. 
                     ____________________ 

        ARGUED MAY 24, 2017 — DECIDED JUNE 28, 2017 
                 ____________________ 

   Before POSNER, MANION, and KANNE, Circuit Judges. 
    POSNER,  Circuit  Judge.  Defendant  Schneider  is  a  logistics 
firm—a firm that manages the flow and storage of goods, in 
order  to  meet  a  customer’s  requirements.  A  branch  of 
Schneider’s business was and we assume still is located near 
Savannah,  Georgia.  Freight  entering  the  port  of  Savannah 
was  trucked  to  Schneider’s  building,  unloaded  on  one  side, 
sorted,  and  then  reloaded  on  the  other  side  of  the  building 
2                                                        No. 16‐4197        


onto  outgoing  trucks;  such  reloading  is  called  in  the  trade 
“cross docking.” Prime, the plaintiff, sought to do the cross‐
docking  work  and  after  multiple  discussions  was  hired  by 
Schneider to do so. Prime was to be paid for what it moved. 
It  was  paid,  but  for  the  most  part  not  paid  timely  and  not 
paid  enough  to  break  even,  let  alone  make  a  profit,  and  it 
complained about that and also about a lack of communica‐
tion  from  Schneider  concerning  assignments  to  Prime  and 
support for its labors. The final straw for Prime was Schnei‐
der’s failure—without explanation—to pay Prime $82,464.71 
for  services  that  Prime  had  rendered  to  it.  Not  being  paid, 
Prime  removed  its  employees  from  Schneider’s  Savannah 
building;  and  eventually  brought  this  suit  for  the  money  it 
claimed  to  be  owed,  which  had  now  climbed,  according  to 
Prime  and  not  contested  by  Schneider,  to  $289,059.95. 
Schneider  responded  that  Prime’s  repudiation  of  the  con‐
tract  by  removing  its  employees  from  Schneider’s  building 
had caused Schneider damages of $853,401.49, amounting to 
a  net  loss  to  that  company  of  $564,341.54  ($853,401.49 ‐
 $289,059.95). The case went to the jury on Schneider’s coun‐
terclaim.  The  jury  was  asked  to  answer  two  questions.  The 
first  was  whether  Prime  had  repudiated  its  contract  with 
Schneider, and the second was, if so, what Schneider’s dam‐
ages were. The jury answered yes to the first question, zero 
to the second. 
     Schneider moved for a new trial under Fed. R. Civ. P. 59, 
limited  to  damages.  Rule  59,  though  vague  (see  subsection 
(a)(1)) has been interpreted to give a trial judge “ample pow‐
er to prevent what he considers to be a miscarriage of justice. 
It is his right, and indeed his duty, to order a new trial if he 
deems  it  in  the  interest  of  justice  to  do  so.”  Juneau  Square 
Corp.  v.  First  Wisconsin  National  Bank  of  Milwaukee,  624  F.2d 
No. 16‐4197                                                             3 


798, 806 n. 11 (7th Cir. 1980). That of course is imprecise; “in‐
terest of justice” is so vague that read literally it would give 
the judge carte blanche to set aside a jury verdict. And that 
can’t  be  right;  a  judge  can’t  set  aside  a  jury  verdict  just  be‐
cause had he been a member of the jury he would have vot‐
ed  for  a  different  verdict.  Such  a  power  would  emasculate 
the jury system. As explained in Latino v. Kaizer, 58 F.3d 310, 
315 (7th Cir. 1995), a judge is permitted to grant a new trial 
because the jury’s verdict was against the weight of the evi‐
dence  “only  when  the  record  shows  that  the  jury’s  verdict 
resulted  in  a  miscarriage  of  justice  or  where  the  ver‐
dict … cries out to be overturned or shocks our conscience.” 
The judge in this case did set aside the jury verdict, ordered 
a  new  trial  before  a  different  jury,  and  submitted  only  the 
issue of damages (question number 2 in the first trial) to that 
jury, which awarded Schneider $853,401.49 in damages. Af‐
ter the court accounted for Prime’s uncontested losses, how‐
ever, Schneider’s award was reduced to $564,341.54. But the 
judge was wrong to set aside the first verdict, odd though it 
was. He thought the first jury had contradicted itself by find‐
ing that Prime had repudiated its agreement with Schneider 
yet awarding Schneider no damages for the repudiation. But 
a rational jury could find that a zero damages award would 
(in  the  language  of  the  second  question  posed  to  the  jury) 
fairly compensate Schneider; to put it more bluntly, the jury 
could  find  that  Schneider  deserved  no  more.  The  first  jury 
may have concluded that Schneider had failed to mitigate its 
damages.  It  may  have  thought  that  had  Schneider  simply 
paid  Prime  what  it  owed  it,  Prime  would  have  returned  to 
work  and  Schneider  would  have  avoided  incurring  any 
damages. The jury was not told that Schneider was entitled 
to  damages  despite  its  having  made  no  attempt  to  resolve 
4                                                      No. 16‐4197        


the payment dispute with Prime. The judge overlooked this 
possibility, a legally sufficient basis for the first jury’s refusal 
to award any damages to Schneider. 
    Notice  too  that  dealing  with  a  much  smaller  firm 
(Prime’s  quarterly  revenues  most  likely  never  exceeded  $1 
million,  while  Schneider’s  parent  company  had  operating 
revenues  of  $1  billion  in  the  first  quarter  of  2017,  see 
“Schneider  National,  Inc.  Reports  First  Quarter  2017  Re‐
sults,”  Business  Wire,  May  11,  2017,  www.business
wire.com/news/home/20170511005293/en/),  Schneider  had 
undoubtedly hurt little Prime more by failing to pay on time 
the  $289,059.95  it  owed  Prime  than  Prime  had  hurt  Schnei‐
der  by  causing  it  to  pay  $853,401.49  more  for  the  cross‐
docking work than it would have had Prime not repudiated 
the contract, spread out over a few months—peanuts to such 
a large firm. And finally in the second trial the judge had ar‐
bitrarily  excluded  evidence  favorable  to  Prime,  such  as 
Schneider’s  failure  to  make  timely  payment  of  the  money 
owed Prime, and the relative size and financial condition of 
the  two  firms.  In  short,  the  first  verdict,  awarding  no  dam‐
ages  to  Schneider,  was  reasonable,  and  we  hereby  instruct 
the district court to reinstate it and order the second verdict 
and the judgment entered in conformity with it vacated. 
                                       VACATED AND REMANDED. 
No. 16‐4197                                                                    5 


    MANION,  Circuit  Judge,  dissenting.  Dissatisfied  with 
delayed payments and locked into a negative return contract, 
Prime Choice withdrew its workers from the job site. When 
the Prime workers didn’t show up, Schneider had to quickly 
round  up  qualified  replacements.  That  required  higher 
wages.  Schneider  sued  Prime  Choice  and  a  jury  found  that 
Prime Choice breached its contract, but nevertheless awarded 
zero damages to Schneider. In this appeal, the court finds that 
it was an abuse of discretion for the trial judge to order a new 
trial on damages only. Because of the obvious inconsistency 
in the first jury verdict, I would sustain the order of the district 
judge granting a new trial on damages  
     This  contract  case  reads  a  bit  like  a  broken  engagement. 
Prime  Choice  entered  into  a  contract  with  Schneider  by 
promising more than it could deliver: in this case, to provide 
labor at sub‐market rates. For its part, Schneider never paid 
its invoices on time. Anticipating that Prime Choice couldn’t 
keep  up,  Schneider  would  occasionally  seek  supplemental 
labor  contracts  with  other  companies.  For  five  months 
Schneider also, gratuitously, paid Prime Choice extra money. 
Still  Prime  Choice  was  stuck  in  a  losing  contract.  Schneider 
was fine with the rates, but it knew that it couldn’t fully rely 
upon Prime Choice. Both sides were less than satisfied with 
the  arrangement,  but  they  kept  communications  lines  open 
and tolerated each other’s’ faults. That is, until Prime Choice 
threw in the towel and repudiated the contract. 
    While one could understand why a company would seek 
to exit a losing contract, that company should be expected to 
accept  the  consequences  of  that  exit.  In  the  first  trial,  both 
parties agreed that Schneider owed Prime Choice $289,059.95 
in unpaid invoices. Certainly, this non‐payment is relevant to 
why Prime Choice decided to repudiate the contract. It is not 
relevant, however, to what damages Schneider suﬀered when 
Prime  Choice  walked  oﬀ  the  job.  It  is  undisputed  that 
Schneider  suﬀered  more  than  zero  damages  when  this 
occurred. It follows that the district judge did not abuse his 
discretion by ordering a new trial on damages. 




                                                                                 
 
6                                                           No. 16‐4197 


    The court today correctly notes that it would “emasculate 
the jury system” were a trial judge empowered to order a new 
trial whenever “he would have voted for a diﬀerent verdict” 
had he been a member of the jury. Fed. R. Civ. P. 59(a)(1) has 
some limits. The text of the rule allows for displacing a jury 
verdict “for any reason for which a new trial has heretofore 
been granted in an action at law in federal court,” an explicit 
reference to positive law and settled practice. 
    Our case law delimiting Rule 59 can be broken down quite 
plainly. Reasonable, but wrongheaded jury verdicts cannot be 
disturbed.  The  Seventh  Amendment  commands  this. 
Conversely, unreasonable jury verdicts, such as verdicts that 
are  contrary  to  the  manifest  weight  of  the  evidence,  cannot 
stand. When a district judge denies a motion for a new trial, 
to prevail on appeal the moving party must demonstrate that 
the verdict was unreasonable: that it was against the manifest 
weight of the evidence or was otherwise arbitrary or unjust. 
By contrast, when a district judge grants a motion for a new 
trial,  the  appellant  seeking  to  reinstate  the  original  verdict 
must  show  that  the  district  judge  abused  its  discretion, 
demonstrating both that the original verdict was reasonable 
and that there was nothing unjust about the original verdict. 
The  reasonableness  of  a  jury  verdict  is  presumed  greatest 
where disputes at trial are factual, rather than legal in nature. 
While  it  is  true  that  jury  verdicts  should  not  be  wantonly 
disturbed by a district judge, that judge’s decision to overturn 
a  jury  verdict  is  still  entitled  to  substantial  deference, 
reviewed  only  for  “abuse  of  discretion.”    See  McClain  v. 
Owens‐Corning  Fiberglass  Corp.,  139  F.3d  1124,  1127–28  (7th 
Cir. 1998) (finding no abuse of discretion in a grant of a new 
trial solely on damages even where law supported “either the 
grant  or  denial  of  a  new  trial”);  see  also  Vojdani  v.  Pharmsan 
Labs, Inc., 741 F.3d 777, 781–82 (7th Cir. 2013). 
    In  this  case,  a  short  review  of  the  district  court  record 
clearly  shows  that  the  $0  jury  verdict  was  contrary  to  the 
manifest weight of the evidence. The uncontroverted facts in 
the record show that Prime Choice was locked into a contract 
more  favorable  to  Schneider  and  the  labor  market  in 
Savannah was very tight. So when Prime Choice abandoned 
No. 16‐4197                                                                     7 


the job, Schneider was put in the diﬃcult position of having 
to find many workers on short notice, a major and expensive 
obligation. In other words, all the record evidence shows that 
Schneider  was  harmed  when  Prime  Choice  quit.  Schneider 
was not in the same position, but in an undisputedly worse 
position  once  Prime  Choice  repudiated  the  contract, 
withdrawing  its  workers.  While  this  possibly  could  have 
sustained a more modest damage award, it could not support 
zero  damages. As  the  district  judge  noted,  “Prime  Choice’s 
strategy  during  trial  consisted  primarily  of  contesting 
liability, not damages. Prime Choice called no expert to refute 
Schneider’s calculations and expert witness testimony [or to] 
contest  Schneider’s  damages  calculations[,  nor  did  they] 
present any independent documentary evidence challenging 
Schneider’s  calculation  of  damages.”  The  only  conceivable 
basis for the $0 jury verdict is that the jury believed Schneider 
to be a deep pocket, and could easily absorb the loss. Thus, 
not only was the verdict contrary to the manifest weight of the 
evidence, but it was arbitrary.  
    In seeking to avoid reading Rule 59 as a “carte blanche” 
for a district judge to overturn jury verdicts, the court today 
goes too far in the other direction. It holds that it is improper 
for  a  district  judge  to  order  a  new  trial  even  where  the  only 
conceivable basis for the jury verdict that does not rely upon 
internal inconsistency is that damage to that large‐sized party 
was  “peanuts.”  In  other  words,  the  court  endorses  the  first 
jury’s  erasing  Schneider’s  damages  as  a  punitive  award 
simply because it is big and can easily aﬀord the loss. It might 
be true that Schneider could have avoided the whole situation 
by paying Prime Choice on time: but this isn’t a question of 
damages,  but  of  contract  repudiation—an  issue  not  now 
before  the  court.  So  surely  if  “miscarriage  of  justice”  is  to 
mean anything, it must apply to a situation where a jury was 
misled  into  awarding  no  damages  to  a  party  purely  out  of 
animus towards large companies. Since ordering a new trial 
limited to damages on either basis would not be an abuse of 




                                                                                  
 
8                                                                         No. 16‐4197 


discretion,  I  would  thus  have  aﬃrmed  the  district  court’s 
decision.1  
        
        




                                                            
1
  I also do not believe the evidentiary rulings of the district judge in the 
second trial were improper. Yet even if they were improper, the remedy 
would  be  remanding  for  a  third  trial,  not  reinstating  the  irrational  first 
verdict.